Citation Nr: 9932560	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-34 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from May 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to a nonservice-
connected pension.  The Board notes that pursuant to the 
requests of the veteran, Board hearings were scheduled at the 
RO in May 1999 and in September 1999.  In May 1999 the 
veteran canceled his hearing request.  In September 1999 the 
veteran failed to report and has not requested a rescheduling 
of the hearing; hence, the Board will proceed with its 
appellate review.


FINDINGS OF FACT

1.  The veteran served more than 90 days during a period of 
war.  

2.  The veteran claims that he is unable to work due to his 
various disabilities.  


CONCLUSION OF LAW

The claim of entitlement to a permanent and total disability 
rating for nonservice-connected pension purposes is well 
grounded.  38 U.S.C.A. §§ 1521, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.3 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is "...permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct[.]" 38 
U.S.C.A. § 1521 (West 1991 & Supp. 1991); 38 C.F.R. § 3.3 
(1999).  The issue before the Board at this time is whether 
the veteran is permanently and totally disabled for VA 
pension purposes within the meaning of governing law and 
regulations.  For purposes of determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet.App. 
19, 21 (1993).  

In the instant case, the veteran's claim for a permanent and 
total disability rating for nonservice-connected pension 
purposes is well grounded because he has qualifying wartime 
service, and as to unemployability he has contended that he 
is unable to work due to his disabilities.  Additionally, on 
VA examination in June 1996 the examiner indicated that the 
veteran was totally disabled at that time related to his 
skeleton and drug dependence problems.  



ORDER

The claim of entitlement to a permanent and total disability 
rating for nonservice-connected pension purposes is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to a permanent and total 
disability rating for nonservice-connected pension purposes 
is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.103(a), 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

The Board notes that the veteran has no service connected 
disabilities.  By rating actions in February 1995, September 
1995, July 19996, and April 1997, the RO has identified the 
following non-service-connected disorders (and assigned 
disability evaluations):  degenerative disc disease of the 
cervical spine, with radiculopathy to the left arm, status 
post diskectomy and fusion, C5-6, 10 percent disabling; 
degenerative changes, T12-L1, L5-S1, 10 percent disabling; 
status post gunshot wound to the left knee, 0 percent 
disabling; scar of the right thigh due to a chainsaw injury, 
0 percent disabling; hemorrhoids, 0 percent disabling; benign 
prostatic hypertrophy, 0 percent disabling; and lipoma of the 
left shoulder with vaccination scar, 0 percent disabling.  
The veteran essentially contends that due to his various 
disabilities he is entitled to a total and permanent 
disability rating for non-service connected pension purposes.

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is " . . . permanently 
and totally disabled from non-service-connected disability 
not the result of the veteran's willful misconduct[.]"  38 
U.S.C.A. § 1521 (West 1991 & Supp. 1999).  In this regard, 
the Court has provided specific guidance on how a permanent 
and total disability rating for pension purposes should be 
adjudicated.  Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); and Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  The Court has held that 
each disability in a claim for pension benefits must be 
assigned a percentage rating, that the RO should discuss the 
diagnostic codes from the VA Schedule of Rating, and that a 
rating decision may not be based on an examination which was 
conducted before all relevant evidence was added.  See 
Roberts, supra.

Among the instructions provided in the aforementioned 
decisions of the Court is a requirement that the Board review 
the assignment of percentage ratings for each disability 
identified.  In instances where percentage ratings for one or 
more of the veteran's disabilities has not been assigned by 
the originating agency, further development is required so 
that the Board can undertake the review process set out by 
the Court.  Additionally, even where the RO has identified a 
disability and assigned a rating, further development may be 
required in order to properly apply the rating criteria.

The Board notes that although the RO has considered some of 
the veteran's claimed disabilities, he has referenced other 
disabilities, and other disabilities were noted on the most 
recent VA examination, each of which needs to be evaluated 
prior to determining whether he is entitled to a non-service 
connected pension.  

First, the Board notes that on VA examination in June 1996, 
the veteran reported that he had lightening pains in his neck 
shooting down his left arm and an inability to use his left 
arm well.  He also reported that his shoulders joints ached.  
However, with regard to the degenerative disc disease of the 
cervical spine, with radiculopathy to the left arm, status 
post diskectomy and fusion, C5-6, the VA examiner did not 
provide an assessment as to the severity of the degenerative 
disc disease (referred to as "intervertebral disc syndrome" 
in the rating code) in terms of the degree and frequency of 
attacks.  Also, the VA examiner provided an impression of 
post laminectomy, neck and arm pain, but did not provide any 
further objective findings with regard to the shoulders or 
the arms.  

The RO's attention is directed to the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), wherein, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (1999) or 38 C.F.R. § 4.45 (1999).  DeLuca 
specified that the medical examiner should be asked to 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination and that the 
determinations, if feasible, should be expressed in terms of 
the degree of additional range of motion loss due to any 
weakened movement, excess fatigability or incoordination.  It 
was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) did not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  

With regard to the cervical disability and the veteran's 
degenerative changes, T12-L1, L5-S1, the VA examiner in 1996 
noted full flexion and extension of the neck, and decreased 
lateral bending with pain, and noted that examination of the 
lumbar spine showed flexion to 50 degrees, 5 degrees of 
extension, and decreased lateral bending.  The examiner did 
not, however, provide any commentary, as required by DeLuca 
on whether, and to what extent, range of motion may be 
limited by pain, or whether there was any weakened movement, 
excess fatigability or incoordination.  

The Board notes that on VA examination in 1996 the veteran 
reported that all of his joints ached, especially his hands 
and shoulders.  The examiner rendered an impression of 
"degenerative joint disease probably of knees and hands", 
but did not render a definitive diagnosis in that regard.  
Also, the examiner, while noting that the left knee had full 
range of motion with crepitus and that the veteran reported 
having left knee pain, did not provide any commentary, as 
required by DeLuca,  on whether range of motion was limited 
by pain, or whether there was any weakened movement, excess 
fatigability or incoordination.  The Board also notes that in 
his June 1997 notice of disagreement the veteran essentially 
reported that his knee disabilities had worsened, claiming 
that both knees no longer supported him when standing and 
would sometimes give out.  

The Board also notes that the VA examiner in 1996 did not 
comment on whether there was any impairment caused by the 
scar of the right thigh due to a chainsaw injury, benign 
prostatic hypertrophy, or the lipoma of the left shoulder.  
As these disabilities have been identified and rated by the 
RO, they should also be objectively evaluated.  The Board 
therefore finds that 1996 VA examinations is found to be 
incomplete, as it does not provide sufficient commentary for 
the Board to render a fully informed decision regarding the 
veteran's claim.  Therefore, the RO should afford the veteran 
VA orthopedic and neurological examinations to assess the 
current nature of his disabilities together with a general 
medical examination.  Current treatment records should also 
be compiled on remand. 

The Board also notes that the veteran has reported that his 
right arm is disabled as a result of an incident in July 1996 
where his right arm "got pushed through a window" while he 
was "horseplaying (wrestling) with an acquaintance".  The 
RO subsequently received private hospital records showing 
that he was treated after that incident.  Noting that the 
hospital records were inconsistent with the veteran's VA Form 
21-4176 (Report of Accidental Injury In Support of Claim for 
Compensation or Pension), the RO sent a letter to him in June 
1997, requesting that he verify whether or not a police 
report was filed and, if it was, to provide the information 
pertaining to the police department where such report may be 
filed.  In his November 1997 substantive appeal, the veteran 
reported that the police transported him to the hospital, but 
he was "unaware of any need for or any report filed by 
them".  Nonetheless, the RO must consider the veteran's 
claim, based on his response, and consider whether his right 
arm impairment caused by this incident, if any, will be 
considered as a result of his own misconduct, 38 U.S.C.A. 
§ 1521, or whether it will be considered in determining 
whether he is entitled to a nonservice-connected pension.  

Under the circumstances, it is clear that the evidence 
currently of record is insufficient for the Board to render a 
fully informed decision on the veteran's appeal.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who may have treated or 
examined him for any of his disabilities 
since November 1996.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.   

2.  The RO should make a determination as 
to whether the veteran's right arm 
impairment, if any, caused by the 
aforementioned incident, will be 
considered as a result of his own 
misconduct, 38 U.S.C.A. § 1521, or 
whether it will be considered in 
determining whether he is entitled to a 
nonservice-connected pension.  

3.  The veteran should undergo a VA 
general medical examination, in addition 
to special examinations in orthopedics 
and neurology to determine the severity 
of his claimed disabilities.  The claims 
folder should be made available to and 
reviewed by the examiners.  Based on 
current findings and the historical 
evidence, the examiners should offer 
opinions on the degree of industrial and 
social impairment due to the veteran's 
disabilities.  As to the orthopedic 
examination, all indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The orthopedic examiner 
should be asked to determine whether 
there is any weakened movement, excess 
fatigability, or incoordination 
attributable to each disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
orthopedic examiner should also provide 
an opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when each extremity 
is used repeatedly over a period of time.  
This determination should, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
neurological examiner comment on the 
severity of the cervical degenerative 
disc disease in terms of the degree and 
frequency of attacks.  

4.  When the foregoing is accomplished, 
the RO should review the veteran's claim, 
and ensure that the medical findings are 
sufficiently complete to evaluate each of 
his disabilities under the pertinent 
rating criteria.  Additional development 
should be taken as necessary.  When all 
requested development has been completed, 
the case should be reviewed by the RO and 
a rating decision prepared which lists 
all of the veteran's disabilities and the 
percentage evaluation assigned to each 
disability.  This review should include 
application of DeLuca.  Thereafter, 
consideration should be given to whether 
the veteran meets the objective criteria 
for the assignment of a permanent and 
total rating for pension purposes as set 
forth in 38 U.S.C.A. § 1502(a)(1) (West 
1991 & Supp. 1999) and 38 C.F.R. § 4.15 
(1999).  If he does not meet this 
standard of pension eligibility, 

consideration should then be given to the 
question of whether he specifically is 
unemployable as a result of lifetime 
disability.  See Brown, supra.  This 
requires application of 38 C.F.R. § 
3.321(b)(2) (1999) and 38 C.F.R. § 4.17 
(1999).  Consideration should include 
whether the veteran is unemployable by 
reason of disability, age, occupational 
background, or any other related factors.  
§ 3.321(b)(2). 

5.  If any action taken remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case and a reasonable 
period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals







